EXHIBIT 10.1
 
EXECUTION VERSION
 
THIRTEENTH AMENDMENT TO CREDIT AGREEMENT
 
THIRTEENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of August
23, 2010, by and among CARRIZO OIL & GAS, INC., a Texas corporation
(“Borrower”), certain SUBSIDIARIES OF BORROWER, as Guarantors (in such capacity,
“Guarantors”), the LENDERS party hereto (the “Lenders”), and WELLS FARGO BANK,
N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”).  Unless otherwise expressly defined herein, capitalized
terms used but not defined in this Amendment have the meanings assigned to such
terms in the Credit Agreement (as defined below).
 
WITNESSETH:
 
WHEREAS, Borrower, Guarantors, Administrative Agent and Lenders are party to
that certain Credit Agreement, dated as of May 25, 2006 (as the same has been
and may hereafter be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”); and
 
WHEREAS, Borrower, Guarantors, Administrative Agent and Lenders have agreed to
amend the Credit Agreement as provided herein subject to the terms and
conditions set forth herein.
 
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the parties hereto
hereby agree as follows:
 
SECTION 1. Amendments to Credit Agreement.  Subject to the satisfaction or
waiver in writing of each condition precedent set forth in Section 3 of this
Amendment, and in reliance on the representations, warranties, covenants and
agreements contained in this Amendment, the Credit Agreement shall be amended in
the manner provided in this Section 1.
 
1.1 Additional Definitions.  The following definitions shall be and they hereby
are added to Section 1.01 of the Credit Agreement in appropriate alphabetical
order:
 
“Reliance” means Reliance Marcellus II, LLC, a Delaware limited liability
company, and its successors and permitted assigns.
 
“Reliance Joint Venture” means that certain joint venture arrangement between
Carrizo Marcellus and Reliance in respect of the exploration, development and
production of the Reliance JV Oil and Gas Properties; provided that such joint
venture arrangement is governed by the Reliance JV Documents.
 
“Reliance JV Documents” means the Reliance JV Operating Agreement, the Reliance
JV Participation Agreement and any other documents, agreements and instruments
governing the Reliance Joint Venture, in each case, as the same may be amended,
modified or supplemented from time to time to the extent permitted hereunder.
 
Thirteenth Amendment to Credit Agreement - Page 1
 
 

--------------------------------------------------------------------------------

 
 
“Reliance JV Oil and Gas Properties” means the leasehold acreage and other oil
and gas interests located within Pennsylvania that are subject to the Reliance
JV Documents and in which both Carrizo Marcellus and Reliance hold an interest.
 
“Reliance JV Operating Agreement” means a certain Operating Agreement between
Carrizo Marcellus and Reliance relating to the Reliance Joint Venture and
containing terms and conditions substantially similar to, and no less favorable
to the Lenders than, those set forth in that certain draft Operating Agreement
distributed to the Administrative Agent and the Lenders on or about August 17,
2010, as the same may be amended, modified or supplemented from time to time to
the extent permitted hereunder.
 
“Reliance JV Participation Agreement” means a certain Participation and
Development Agreement between Carrizo Marcellus and Reliance relating to the
Reliance Joint Venture and containing terms and conditions substantially similar
to, and no less favorable to the Lenders than, those set forth in that certain
draft Participation and Development Agreement distributed to the Administrative
Agent and the Lenders on or about August 17, 2010, as the same may be amended,
modified or supplemented from time to time to the extent permitted hereunder.
 
“Reliance JV Principal Documents” means the Reliance JV Operating Agreement and
the Reliance JV Participation Agreement, in each case, as the same may be
amended, modified or supplemented from time to time to the extent permitted
hereunder.
 
1.2 Notices of Material Events.  Section 6.02 of the Credit Agreement shall be
and it hereby is amended by (a) deleting the “and” located at the end of clause
(d) thereof, (b) relettering clause (e) as clause (f), and (c) adding a new
clause (e) to read as follows:
 
(e) the occurrence of any material breach or material default under, or
repudiation or termination of, or the receipt or delivery of any written notice
of any material default or material claim under, any Reliance JV Document by any
party thereto, including, without limitation, the receipt or delivery of (i) any
Default Notice under and as defined in Section 8.1 of the Reliance JV Operating
Agreement and (ii) any written notice of default under Section 8.1 of the
Reliance JV Participation Agreement; and
 
1.3 Reliance JV Documents.  Article VI of the Credit Agreement shall be and it
hereby is amended by adding a new Section 6.17 to the end thereof to read as
follows:
 
Section 6.17. Reliance JV Documents.  The Borrower will provide the
Administrative Agent (a) with fully executed copies of any amendments,
modifications, supplements or waivers to the Reliance JV Principal Documents
promptly, and in any event within thirty (30) days, after execution and delivery
thereof and (b) upon the reasonable request of the Administrative Agent, any
 
Thirteenth Amendment to Credit Agreement - Page 2
 
 

--------------------------------------------------------------------------------

 
 
other Reliance JV Document promptly, and in any event within thirty (30) days,
after request thereof.
 
1.4 Reliance JV Documents.  Article VII of the Credit Agreement shall be and it
hereby is amended by adding a new Section 7.17 to the end thereof to read as
follows:
 
Section 7.17. Reliance JV Documents.  Without the Administrative Agent’s prior
written consent, the Borrower will not, nor will it permit any Restricted
Subsidiary to, enter into or permit any supplement, modification or amendment
of, or waive any right or obligation of any Person under, any Reliance JV
Document if the effect thereof would (a) be materially adverse to the
Administrative Agent and/or the Lenders, (b) change the definition of “Permitted
Pledge” or “Permitted Pledge Transfer” under the Reliance JV Participation
Agreement or the Reliance JV Operating Agreement, (c) change Section 6.2 of the
Reliance JV Participation Agreement or Section 11.3 of the Reliance JV Operating
Agreement, or (d) change any provision of the Reliance JV Participation
Agreement or the Reliance JV Operating Agreement that adversely affects the
rights of the Administrative Agent or any Lender in respect of a Permitted
Pledge or a Permitted Pledge Transfer under and as defined in the Reliance JV
Participation Agreement and the Reliance JV Operating Agreement, respectively.
 
SECTION 2. Consent.  Each Lender hereby consents to the terms and conditions of,
and authorizes the Administrative Agent to execute and deliver, those certain
Pledge Agreement amendments in substantially the forms attached as Annex A and
Annex B to this Amendment.
 
SECTION 3. Conditions.  Provided that such conditions are satisfied on or before
November 30, 2010, the amendments to the Credit Agreement contained in Section 1
of this Amendment and the consents contained in Section 2 of this Amendment
shall be effective upon the satisfaction of each of the conditions set forth in
this Section 3.
 
3.1 Execution and Delivery.  Each Credit Party, the Required Lenders, and the
Administrative Agent shall have executed and delivered this Amendment.
 
3.2 Reliance Joint Venture.  The Administrative Agent shall have received
evidence reasonably satisfactory to it that substantially contemporaneous with
the effectiveness of this Amendment, the Reliance JV Participation Agreement and
Reliance JV Operating Agreement shall have become effective.
 
3.3 No Default.  No Default shall have occurred and be continuing or shall
result from the effectiveness of this Amendment.
 
3.4 Other Documents.  The Administrative Agent shall have received such other
instruments and documents incidental and appropriate to the transaction provided
for herein as the Administrative Agent or its special counsel may reasonably
request prior to the date hereof, and all such documents shall be in form and
substance reasonably satisfactory to the Administrative Agent.
 
Thirteenth Amendment to Credit Agreement - Page 3
 
 

--------------------------------------------------------------------------------

 
 
SECTION 4. Representations and Warranties of the Credit Parties.  To induce the
Lenders to enter into this Amendment, each Credit Party hereby represents and
warrants to the Lenders as follows:
 
4.1 Reaffirmation of Representations and Warranties/Further Assurances.  After
giving effect to the amendments herein, each representation and warranty of such
Credit Party contained in the Credit Agreement or in any of the other Loan
Documents is true and correct in all material respects as of the date hereof
(except to the extent such representations and warranties specifically refer to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date and taking into
account any amendments to the schedules or exhibits as a result of any
disclosures made in writing by such Credit Party to the Administrative Agent
after the Effective Date and approved by the Administrative Agent and the
Required Lenders in writing).
 
4.2 Corporate Authority; No Conflicts.  The execution, delivery and performance
by such Credit Party (to the extent a party hereto or thereto) of this Amendment
and all documents, instruments and agreements contemplated herein are within
such Credit Party’s corporate or other organizational powers, have been duly
authorized by all necessary action, require no action by or in respect of, or
filing with, any court or agency of government and do not violate or constitute
a default under any provision of any applicable law or other agreements binding
upon such Credit Party or result in the creation or imposition of any Lien upon
any of the assets of such Credit Party except for Permitted Liens and otherwise
as permitted in the Credit Agreement.
 
4.3 Enforceability.  This Amendment constitutes the valid and binding obligation
of such Credit Party enforceable in accordance with its terms, except as (i) the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditor’s rights generally and (ii) the availability of equitable
remedies may be limited by equitable principles of general application.
 
4.4 No Default.  As of the date hereof, both before and immediately after giving
effect to this Amendment, no Default or Event of Default has occurred and is
continuing.
 
SECTION 5. Miscellaneous.
 
5.1 Reaffirmation of Loan Documents and Liens.  Any and all of the terms and
provisions of the Credit Agreement and the Loan Documents shall, except as
amended and modified hereby, remain in full force and effect and are hereby in
all respects ratified and confirmed by each Credit Party.  Each Credit Party
hereby agrees that nothing contained in this Amendment shall in any manner
affect or impair the liabilities, duties and obligations of such Credit Party
under the Credit Agreement and the other Loan Documents or the Liens securing
the payment and performance thereof.
 
5.2 Parties in Interest.  All of the terms and provisions of this Amendment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.
 
5.3 Legal Expenses.  The Borrower hereby agrees to pay all reasonable fees and
expenses of special counsel to the Administrative Agent incurred by the
Administrative Agent in
 
Thirteenth Amendment to Credit Agreement - Page 4
 
 

--------------------------------------------------------------------------------

 
 
connection with the preparation, negotiation and execution of this Amendment and
all related documents.
 
5.4 Counterparts.  This Amendment may be executed in one or more counterparts
and by different parties hereto in separate counterparts each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.  Delivery of photocopies of the signature pages to this Amendment by
facsimile or electronic mail shall be effective as delivery of manually executed
counterparts of this Amendment.
 
5.5 Headings.  The headings, captions and arrangements used in this Amendment
are, unless specified otherwise, for convenience only and shall not be deemed to
limit, amplify or modify the terms of this Amendment, nor affect the meaning
thereof.
 
5.6 Governing Law.  This Amendment shall be construed in accordance with and
governed by the law of the State of Texas.
 
5.7 Severability.  Any provision of this Amendment held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
5.8 Complete Agreement.  THIS AMENDMENT, THE CREDIT AGREEMENT, AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
[Signature Page Follows]
 
Thirteenth Amendment to Credit Agreement - Page 5
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their respective authorized officers to be effective as of the date first
above written.
 

  BORROWER:           CARRIZO OIL & GAS, INC.          
 
By:
/s/Paul F. Boling     Name:  Paul F. Boling     Title : Vice President and Chief
Financial Officer          

 
 
 
 

  GUARANTORS:           CCBM, INC.                  
 
By:
/s/Paul F. Boling     Name:  Paul F. Boling     Title : Vice President          

  CLLR, INC.                
 
By:
/s/Paul F. Boling     Name:  Paul F. Boling     Title : Vice President          

  HONDO PIPELINE, INC.                
 
By:
/s/Paul F. Boling     Name:  Paul F. Boling     Title : Vice President          

  CARRIZO (MARCELLUS) LLC                
 
By:
/s/Paul F. Boling     Name:  Paul F. Boling     Title : Vice President          

 
Thirteenth Amendment to Credit Agreement
Signature Page
 
 

--------------------------------------------------------------------------------

 

       

  CARRIZO MARCELLUS HOLDING INC.                
 
By:
/s/Paul F. Boling     Name:  Paul F. Boling     Title : Vice President          

 
 

  CHAMA PIPELINE HOLDING LLC                
 
By:
/s/Paul F. Boling     Name:  Paul F. Boling     Title : Vice President          
       

  BANDELIER PIPELINE HOLDING, LLC                
 
By:
/s/Paul F. Boling     Name:  Paul F. Boling     Title : Vice President          
       

  MESCALERO PIPELINE, LLC                
 
By:
/s/Paul F. Boling     Name:  Paul F. Boling     Title : Vice President          

 
Thirteenth Amendment to Credit Agreement
Signature Page
 
 

--------------------------------------------------------------------------------

 
 

  WELLS FARGO BANK, N.A., as     Administrative Agent, Issuing Bank and as a    
Lender                
 
By:
/s/Scott Hodges     Name:  Scott Hodges     Title : Director          

 
Thirteenth Amendment to Credit Agreement
Signature Page
 
 

--------------------------------------------------------------------------------

 
 

  ROYAL BANK OF CANADA,     as a Co-Syndication Agent and as a Lender          
     
 
By:
/s/Don J. McKinnerney     Name:  Don J. McKinnerney     Title : Authorized
Secretary          

 
Thirteenth Amendment to Credit Agreement
Signature Page
 
 

--------------------------------------------------------------------------------

 
 

  CREDIT AGRICOLE CORPORATE AND     INVESTMENT BANK (f/k/a CALYON NEW     YORK
BRANCH), as a Co-Syndication Agent and     as a Lender          
 
By:
/s/Tim Byargeon     Name:  Tim Byargeon     Title : Managing Director          
       

 
By:
/s/Michael D. Willis     Name:  Michael D. Willis     Title : Managing Director
         

 
Thirteenth Amendment to Credit Agreement
Signature Page
 
 

--------------------------------------------------------------------------------

 
 

  CAPITAL ONE, N.A.,     as Documentation Agent and as a Lender                
 
By:
/s/Paul D. Hein     Name:  Paul D. Hein     Title : Vice President          

 
Thirteenth Amendment to Credit Agreement
Signature Page
 
 

--------------------------------------------------------------------------------

 
 

  UNION BANK, N.A. (f/k/a UNION BANK     OF CALIFORNIA, N.A.),      as a Lender
               
 
By:
/s/Timothy Brendel     Name:  Timothy Brendel     Title : Vice President        
 

  
Thirteenth Amendment to Credit Agreement
Signature Page
 
 

--------------------------------------------------------------------------------

 
 

  U.S. BANK NATIONAL ASSOCIATION,     as a Lender                
 
By:
/s/John C. Lozano     Name:  John C. Lozano     Title : Vice President          

 
 
Thirteenth Amendment to Credit Agreement
Signature Page
 
 

--------------------------------------------------------------------------------

 
 

  CREDIT SUISSE AG, CAYMAN ISLANDS     BRANCH,     as a Lender                
 
By:
/s/Mikhail Faybusovich     Name:  Mikhail Faybusovich     Title : Vice President
                         

 
By:
/s/Vipul Dhadda     Name:  Vipul Dhadda     Title : Associate        

 
Thirteenth Amendment to Credit Agreement
Signature Page
 
 

--------------------------------------------------------------------------------

 
 

  COMPASS BANK (as successor in interest to     Guaranty Bank), as a Lender    
           
 
By:
/s/Kathleen J. Bowen     Name:  Kathleen J. Bowen     Title : Senior Vice
President          

 
 
Thirteenth Amendment to Credit Agreement
Signature Page
 
 

--------------------------------------------------------------------------------

 
 

  FORTIS CAPITAL CORP.,     as a Lender                
 
By:
/s/Betsy Jocher     Name:  Betsy Jocher     Title : Director                    
     

 
By:
/s/Greg Smothers     Name:  Vipul Dhadda     Title : Director        

 
Thirteenth Amendment to Credit Agreement
Signature Page
 
 

--------------------------------------------------------------------------------

 
 
 

  COMPASS BANK, as a Lender                
 
By:
/s/Kathleen J. Bowen     Name:  Kathleen J. Bowen     Title : Senior Vice
President          

 
 
Thirteenth Amendment to Credit Agreement
Signature Page
 
 

--------------------------------------------------------------------------------

 